UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    HASHEEM D. FOSTER,

                                  Plaintiff,
                                                                   20-CV-9924 (LLS)
                      -against-
                                                               ORDER OF DISMISSAL
    JOHN or JANE DOE, M.D., et al.,

                                  Defendants.

LOUIS L. STANTON, United States District Judge:

         Plaintiff, appearing pro se, filed this action under 42 U.S.C. § 1983 while he was

incarcerated in Bare Hill Correctional Facility. On March 1, 2021, the Court issued an order

directing Plaintiff to file an amended complaint within sixty days. That order specified that

failure to comply would result in the dismissal of this action for failure to state a claim upon

which relief may be granted. Plaintiff has not filed an amended complaint.1 Accordingly, this

action, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed for failure to state a

claim upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).




1
  By order dated February 26, 2021, the Court granted Plaintiff’s request to proceed without
prepayment of fees, that is, in forma pauperis. The order was sent to Plaintiff’s address of record
at Bare Hill. On March 25, 2021, the order was returned to the Court with a notation on the
envelope indicating that Plaintiff had been released from the facility. Records maintained by the
New York State Department of Corrections and Community Supervision confirm that Plaintiff
has been released on parole. See http://nysdoccslookup.doccs.ny.gov/. Plaintiff has failed to
notify the Court of a change of mailing address, and has not initiated any further contact with the
Court, written or otherwise.

The Court’s March 1, 2021 order directing Plaintiff to submit an amended complaint has not
been returned to the Court.
       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:   May 24, 2021
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                2
